Citation Nr: 0637841	
Decision Date: 12/06/06    Archive Date: 12/19/06	

DOCKET NO.  04-11 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether the character of the appellant's discharge from the 
military for the period of service from January 22, 1959, to 
August 26, 1963, constitutes a bar to Department of Veterans 
Affairs (VA) benefits based upon that period of service.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had a continuous period of active military 
service from January 1957 to August 1963.  His initial 2-year 
enlistment commenced in January 1957.  In September 1957, 
prior to the expiration of his initial 2-year enlistment, the 
veteran separated to immediately re-enlist for a 6-year 
period in September 1957.  Under this enlistment, the veteran 
was obligated for a period of 6 years, which would have 
extended to September 1963.  In September 1962, the veteran 
again separated to immediately re-enlist for another 6-year 
enlistment.  He was subsequently administratively separated 
in August 1963 with an under other than honorable conditions 
(UOTHC) discharge, with a separation code (SPN) of 28F, an 
established pattern for showing dishonorable failure to pay 
just debts.

In accordance with 38 C.F.R. § 3.13, because the veteran 
satisfactorily completed his initial January 1957 2-year 
enlistment, without any bar to an honorable separation, for 
VA purposes, the veteran has been held correctly by the RO to 
have an initial 2-year period of service which is credible 
for VA purposes from January 1957 to January 1959.  However, 
also in accordance with this governing regulation, the 
veteran's September 1957 re-enlistment for a period of 
6 years, obligated him to serve until September 1963.  The 
fact that the veteran again separated for immediate 6-year 
re-enlistment in September 1962 does not result in a second 
complete enlistment, because the veteran's second 6-year 
enlistment obligated him to serve until September 1963.  That 
did not occur, because he was separated UOTHC in August 1963.  
The conclusions reached by the RO in the April 2003 
administrative decision now on appeal, with respect to 
countable periods of active military service, was correct.  
Accordingly, the issue presented in this case is whether the 
veteran's character of discharge from the military for the 
period of service from January 22, 1959, to August 26, 1963, 
constitutes a bar to VA benefits based upon that period of 
service.

Upon review of the claims folder, and in consideration of the 
governing laws and regulations, the Board finds that the case 
is not ready for appellate review and must be remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


REMAND

Among other things, in presenting his appeal, the veteran has 
argued he had multiple years' service during which he was not 
involved in financial irresponsibility or other misconduct, 
which was honest, faithful, and meritorious.  Although the 
service medical records and records of the veteran's 
administrative separation were collected for review, the 
Board finds it necessary that all of the veteran's service 
personnel records be collected for review so that it may 
comply with the regulatory duty to evaluate all of the 
veteran's military service both favorable and unfavorable in 
nature.  A request for service personnel records in their 
entirety must be made, and those records must be included in 
the claims folder for review.

In his notice of disagreement, and in testimony before the 
undersigned in July 2006, the veteran reported that he had 
made applications to both the Army Board for Correction of 
Military Records, and the Army Discharge Review Board, 
apparently some time in early to mid 2003.  At the time of 
the appellant's hearing before the undersigned in July 2006, 
the appellant reported that he had received no response or 
reply to either of these applications.  A favorable 
disposition from either of these administrative agencies 
would obviously be of great assistance in substantiating the 
veteran's pending claim.  

For these reasons and bases, the appeal is REMANDED to the RO 
for the following action:

1.  Although the veteran was provided 
adequate VCAA notice in November 2002, 
the RO should notify the veteran that his 
appeal has been remanded, and provide him 
with the opportunity of presenting any 
additional evidence or argument he may 
have in support of his claim.  The RO 
should notify him that, of course, the 
claims folder already includes written 
statements submitted by him in support of 
his claim and a transcript of his 
testimony in July 2006.  The RO should 
notify the veteran that the type of 
evidence necessary to substantiate his 
claim would be evidence tending to show 
that the veteran's service from 
January 22, 1959, to August 26, 1963, was 
"otherwise honest, faithful and 
meritorious."  Alternatively, the 
evidence necessary to substantiate the 
veteran's claim would be detailed 
objective evidence in extenuation or 
mitigation of the veteran's documented 
failure to pay just debts.  The RO should 
also request the veteran to provide any 
information he may have with respect to 
his pending applications with the Army 
Discharge Review Board, and the Army 
Board for Correction of Military Records.  
Finally, the RO should tell the veteran 
that it stands ready to assist the 
veteran in the collection of any evidence 
which he may reasonably identify which 
may be in the actual or constructive 
possession of any agency of the US 
Government, if the veteran is adequately 
able to identify such evidence.  Any 
response or evidence received in reply to 
this notification must be added to the 
claims folder.

2.  A military records specialist should 
request NRPC to produce any and all 
available service personnel records for 
the veteran, including a "201 file," any 
records of the veteran's enlisted 
performance reports, awards, and/or 
letters of commendation.  This action 
should also include a request for 
production of all documentation 
associated with the veteran's receipt of 
nonjudicial punishment (Art. 15, UCMJ) in 
or around June 1963.  Again, the Board 
requests production of every available 
service personnel record for the veteran 
which can be located.  All records 
obtained pursuant to this request must be 
included in the claims folder.

3.  The RO should independently contact 
the Army Board for Correction of Military 
Records with an inquiry as to whether 
there has been any disposition with 
respect to the veteran's reported 
application for an upgrade of his 
discharge characterization.  The Board 
notes that the Army Board for Correction 
of Military Records is governed by Army 
Regulation 15-185, under statutory 
authority of 10 U.S.C.A. § 1552.  The 
ABCMR address, for applications, is Army 
Board for Correction of Military Records, 
1901 South Bell Street, 2nd Floor, 
Arlington, VA 22202-4508.  See also 
http://arba.army.pentagon.mil/abcmr.htm  
The RO should also independently contact 
the Army Discharge Review Board with an 
identical request for status or 
disposition of the veteran's application 
for upgrade with that agency.  The Army 
Discharge Review Board is governed under 
Army regulation 15-180, under the 
statutory authority of 10 U.S.C.A. 
§ 1553.  The ADRB address, for 
application purposes, is Army Review 
Board's Agency ARBA. Support Division, 
St. Louis, 9700 Page Avenue, St. Louis, 
MO 63132-5200.  See also 
http://arba.army.pentagon.mil  Any 
replies or actual copies of formal 
dispositions from either agency must be 
included in the claims folder.

4.  After completing the above 
development to the extent possible, the 
RO should again address the veteran's 
claim with respect to character of 
discharge.  If the decision is not to the 
veteran and representative's 
satisfaction, they must be provided with 
a supplemental statement of the case 
which includes a discussion of the 
development requested in this remand, and 
be provided an opportunity to respond 
thereto.  The case must then be returned 
to the Board after compliance with 
appellate procedure.  The veteran need do 
nothing until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

